          Case 1:17-cv-01178-LGF Document 27 Filed 04/06/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

DOUGLAS M.,
                                                                                  DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                              17-CV-1178F
 Social Security,                                                                (consent)

                           Defendant.
______________________________________


APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER, and
                                 JUSTIN DAVID JONES, of Counsel
                                 6000 North Bailey Avenue, Suite 1A
                                 Amherst, New York 14226


                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                               and
                                 MARIA PIA FRAGASSI SANTANGELO
                                 Special Assistant United States Attorney, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza
                                 Room 3904
                                 New York, New York 10278
                                               and




1Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:17-cv-01178-LGF Document 27 Filed 04/06/21 Page 2 of 7




                             BLAKELY PRYOR, and
                             DENNIS J. CANNING
                             Special Assistant United States Attorneys, of Counsel
                             Social Security Administration
                             Office of General Counsel
                             601 East 12th Street
                             Room 965
                             Kansas City, Missouri 64106


                                      JURISDICTION

       On June 19, 2018, the parties to this action consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 8). The matter is presently before

the court on Plaintiff’s counsel’s motion for approval of attorney fees under 42 U.S.C.

§ 406(b), filed April 20, 2020 (Dkt. 23) (“Fee Petition”).



                                      BACKGROUND

       Plaintiff commenced this action on November 17, 2017, pursuant to Titles II and

XVI of the Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking

judicial review of the Commissioner of Social Security’s final decision denying Plaintiff’s

applications filed with the Social Security Administration (“SSA”), on March 6, 2014, for

Social Security Disability Insurance under Title II of the Act (“SSDI”), and for

Supplemental Security Income (“SSI”) under Title XVI of the Act (together, “disability

benefits”). Opposing motions for judgment on the pleadings were filed by Plaintiff on

July 3, 2018 (Dkt.10), and by Defendant on August 31, 2018 (Dkt. 13), and in a Decision

and Order filed June 12, 2019 (Dkt. 15) (“D&O”), judgment on the pleadings was

granted by the undersigned in favor of Plaintiff with the matter remanded to the

Commissioner for calculation of benefits. On September 9, 2019, in connection with the



                                              2
             Case 1:17-cv-01178-LGF Document 27 Filed 04/06/21 Page 3 of 7




remand, Plaintiff applied for fees under the Equal Access to Justice Act, 28 U.S.C. §

2412 (“EAJA”) (Dkt. 17), in the amount of $ 6,900 (“EAJA fee”), which amount the

parties agreed to by stipulation filed October 9, 2019 (Dkt. 21), and approved by Text

Order entered October 10, 2019 (Dkt. 22), with the EAJA fee received by Plaintiff’s

attorney on November 21, 2019. (Dkt. 23-1 at 2). On April 5, 2020, the SSA issued a

Notice of Award granting Plaintiff disability benefits including $ 129,984 in retroactive

benefits, of which 25% or $ 32,496 was withheld to pay Plaintiff’s attorney fees. (Dkt.

23-1 at 2). On April 20, 2020, Plaintiff filed the instant Fee Petition (Dkt. 23) pursuant to

42 U.S.C.§ 406(b), seeking $ 32,496 in attorney fees, and indicating the EAJA fee was

received on November 21, 2019 (Dkt. 23-1 at 2). In response, the Commissioner asks

the court to determine the reasonableness of the fee request, Dkt. 26 at 2-3, but does

not otherwise oppose the Fee Petition.



                                               DISCUSSION

          As relevant to the instant motion, the Act provides

          Whenever a court renders a judgment favorable to a claimant under this
          subchapter who was represented before the court by an attorney, the court may
          determine and allow as part of its judgment a reasonable fee for such
          representation, not in excess of 25 percent of the total of the past-due benefits to
          which the claimant is entitled by reason of such judgment.

42 U.S.C. § 406(b)(1)(A) (“§ 406”).

Here, in retaining counsel in connection with her disability benefits application, Plaintiff

executed a contingent Fee Agreement 2 providing counsel with permission to apply for




2   A copy of the Fee Agreement is filed as Dkt. 19-5.

                                                         3
         Case 1:17-cv-01178-LGF Document 27 Filed 04/06/21 Page 4 of 7




fees up to 25% of any retroactive benefits awarded under § 406 if Plaintiff’s disability

benefits application required litigation in federal court.

       Even if the requested attorney fee does not exceed the statutory 25% cap, “the

attorney for the successful claimant must show that the fee sought is reasonable for the

services rendered.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). Where, as here,

there exists an attorney-client contingent fee agreement, “§ 406 does not displace

contingent-fee agreements as the primary means by which fees are set for successfully

representing Social Security benefits claimants in court. Rather, § 406(b) calls for court

review of any such arrangements as an independent check to assure that they yield

reasonable results in particular cases.” Id. Contingent fee agreements are also entitled

to some deference, Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990), in the interest of

assuring that attorneys continue to represent clients such as the plaintiff. Gisbrecht,

535 U.S. at 805. Nevertheless, contingent fee agreements “are unenforceable to the

extent that they provide for fees exceeding 25 percent of the past-due benefits.” Id. As

such, “[w]ithin the 25 percent boundary . . . the attorney for the successful claimant must

show that the fee sought is reasonable for the services rendered.” Id.

       The Second Circuit Court of Appeals has identified three factors to be considered

in determining whether to approve the full amount of attorney fees requested under a

contingent fee agreement, including (1) whether the requested fee is within the 25%

statutory cap; (2) whether there was any fraud or overreaching in making the contingent

fee agreement; and (3) whether the requested fee is so large as to be a “windfall” to the

attorney. Wells, 907 F.2d at 372. The court is also required to assess whether the

requested fee is inconsistent with the character of the legal representation and the



                                               4
           Case 1:17-cv-01178-LGF Document 27 Filed 04/06/21 Page 5 of 7




results achieved by legal counsel, as well as whether counsel effected any

unreasonable delay in the proceedings to increase the retroactive benefits and,

consequently, the attorney’s own fee. Joslyn v. Barnhart, 389 F.Supp.2d 454, 456

(W.D.N.Y. 2005) (citing Gisbrecht, 535 U.S. at 808). Here, the Commissioner does not

specifically challenge the amount of the attorney fees requested in the Fee Petition but,

rather, merely requests the court determine whether the requested fees are

reasonableness. Dkt. 26 at 2-3. Further, the amount of attorney fees requested does

not exceed the statutorily permitted 25% of the retroactive disability benefits, and

nothing in the record suggests there was any fraud or overreaching in making the

contingent fee agreement and, accordingly, the court limits its review to whether the

amount of fees requested in the Fee Petition is reasonable or would be a windfall to

counsel.

       Insofar as Defendant requests the court consider whether the amount of fees

requested in the Fee Petition is reasonable, Plaintiff’s counsel requests as attorney fees

$ 32,496, which is equal to the statutory 25 % cap based on the $ 129,984 retroactive

disability benefits awarded Plaintiff. Dividing the requested fee of $ $ 32,496 by 38.6

hours expended by Plaintiff’s counsel results in an hourly rate of $ 841.87. When

analyzing whether a fee award is reasonable or amounts to a windfall to the attorney,

courts consider whether (1) the attorney’s efforts were particularly successful, (2) the

attorney expended effort through pleadings that were not boilerplate and arguments

requiring research and issues of material fact, and (3) the attorney, based on his

experience litigating Social Security matters, handled the case with efficiency.




                                             5
         Case 1:17-cv-01178-LGF Document 27 Filed 04/06/21 Page 6 of 7




McDonald v. Comm’r of Soc. Sec., 2019 WL 1375084, at * 2 (W.D.N.Y. Mar. 27, 2019)

(citing Wargo v. Colvin, 2016 WL 787960, at *2 (W.D.N.Y. Mar. 1, 2016)).

       In the instant case, it cannot be denied that counsel’s efforts in this matter were

clearly successful as they resulted in an award of benefits to Plaintiff upon remand.

Plaintiff’s counsel asserts he expended a total of 38.6 hours representing Plaintiff in this

matter, including, inter alia, reviewing the decision of the Administrative Law Judge

(“ALJ”) denying Plaintiff benefits at the administrative level, reviewing the administrative

record, preparing and filing the complaint, preparing and filing certificate of service,

researching, drafting, reviewing and filing the motion for judgment on the pleadings,

including a memorandum of law in support of the plaintiff’s claims, and preparing and

filing the EAJA motion. Dkt. 23-2 at 2-3; Dkt. 23.3 at 1-2. Given the amount and type of

work required in this action, this rate would be consistent with fees awarded in similar

cases. See, e.g., McDonald, 2019 WL 1375084, at * 2-3 (approving attorney fee award

of $ 30,602.75 for 29.1 hours of work resulting in hourly rate of $ 1,051.64); Joslyn v.

Barnhart, 389 F.Supp.2d 454, 455-56 (W.D.N.Y. 2005) (approving attorney fee award

of $ 38,116.50 for 42.75 hours of work resulting in hourly rate of $ 891.61).

       Although Defendant notes several cases where courts have reduced fees

approaching $ 1,000 per hour, Dkt. 26 at 3 n. 1, the court’s review of such cases reveals

the reductions were attributed to the modest amount of work performed in each case.

See, e.g., Mitchell v. Astrue, 2019 WL 1895060, at * 5 (E.D.N.Y. Apr. 29, 2019)

(awarding attorney fees at $ 500 hourly rate where the plaintiff’s attorney expended only

1.6 hours on the case before the Commissioner agreed to remand); and Devenish v.

Astrue, 85 F.Supp.3d 634, 638 (E.D.N.Y. 2015) (awarding § 406(b) fees in amount



                                              6
         Case 1:17-cv-01178-LGF Document 27 Filed 04/06/21 Page 7 of 7




reflecting hourly rate reduced to $ 350 from $ 1,000 where plaintiff’s attorney never

prepared any memorandum of law nor advanced any legal arguments because the

matter was remanded to the SSA by stipulation). In contrast, here, the record shows

the Plaintiff’s counsel reviewed the entire record and prepared the necessary pleadings,

motions, and memoranda of law.

        In these circumstances, the court finds the hourly rate of $ 841.87 is not

unreasonable, such that the requested fees of $ 32,496 for 38.6 hours of work also is

not unreasonable.



                                      CONCLUSION

       Based on the foregoing, Plaintiff’s Fee Petition seeking attorney fees pursuant to

§ 406(b) (Dkt. 23) is GRANTED; Plaintiff is awarded $ 32,496 in fees to be paid from the

funds withheld from Plaintiff’s retroactive benefits award. Plaintiff’s counsel is directed

to remit to Plaintiff the $ 6,900 received for the EAJA fee award.

SO ORDERED.

                                              /s/ Leslie G. Foschio
                                   ______________________________________
                                              LESLIE G. FOSCHIO
                                      UNITED STATES MAGISTRATE JUDGE

DATED:        April 6th, 2021
              Buffalo, New York




                                              7
